 



EXHIBIT 10.1
AMENDMENT NO. 1 TO
EQUITY COMMITMENT AGREEMENT
February 23, 2006
Berkshire Hathaway Inc.
1440 Kiewit Plaza
Omaha, Nebraska 68131
Ladies and Gentlemen:
     Reference is hereby made to the Equity Commitment Agreement, dated as of
January 30, 2006 (the “Equity Commitment Agreement”), by and between you and USG
Corporation. All capitalized terms used but not defined herein have the meanings
given to them in the Equity Commitment Agreement.
     1. Amendment of Section 2(b). Section 2(b) of the Equity Commitment
Agreement is hereby amended and restated in its entirety to read as follows:
     “(b) On the basis of the representations and warranties herein contained,
but subject to the Agreement Order (as defined herein) becoming a Final
Agreement Order (as defined herein), the Company will pay to the Investor a
commitment fee of $67 million (the “Commitment Fee”). Such Commitment Fee will
be paid in U.S. dollars on the Business Day after the Agreement Order becomes a
Final Agreement Order. The Commitment Extension Fee (as defined herein), if any,
will be paid by the Company as provided in Section 10(b)(ii). Payment of the
Commitment Fee and the Commitment Extension Fee, if any, will be made by wire
transfer of federal (same day) funds to the account specified by the Investor to
the Company at least 24 hours in advance. The Commitment Fee and the Commitment
Extension Fee, if any, will be nonrefundable when paid. Simultaneously with the
Agreement Order becoming a Final Agreement Order, and thereafter on demand, the
Company will reimburse or pay, as the case may be, the standard fees and
out-of-pocket expenses of one law firm retained by the Investor for purposes of
the transactions contemplated hereby and incurred since January 1, 2006 within
10 days of presentation of an invoice approved by the Investor, without
Bankruptcy Court review or further Bankruptcy Court order. The filing fee
required by the HSR Act (as defined herein) shall be paid by the Company on
behalf of the Investor when filings under the HSR Act are made. These
obligations are in addition to, and do not limit, the Company’s obligations
under Section 8.”

 



--------------------------------------------------------------------------------



 



     2. Amendment of Section 10(b)(ii). Section 10(b)(ii) of the Equity
Commitment Agreement is hereby amended and restated in its entirety to read as
follows:
     “(ii) On or after September 30, 2006; provided that if the Company notifies
the Investor in writing by 3:00 p.m. New York City time on September 23, 2006
that it wishes to extend such date until November 14, 2006, then the Investor
may not terminate pursuant to this paragraph (b)(ii) until November 14, 2006,
provided that, as a condition to the effectiveness of such extension, the
Company has paid to the Investor not later than 3:00 p.m. New York City time on
September 30, 2006 a fee (the “Commitment Extension Fee”) in the amount of
$6.7 million, which amount will be paid to the Investor by the Company by wire
transfer of immediately available funds;”
     3. GOVERNING LAW; VENUE. THIS AMENDMENT NO. 1 WILL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO ANY APPLICABLE CONFLICT OF LAWS PRINCIPLES. EACH PARTY TO THIS
AMENDMENT NO. 1 IRREVOCABLY SUBMITS TO THE JURISDICTION OF, AND VENUE IN, THE
DISTRICT COURTS OF THE UNITED STATES SITTING IN THE STATE OF DELAWARE OR COURTS
OF THE STATE OF DELAWARE AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.
     4. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.
     5. Headings. The headings in this Amendment No. 1 are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Amendment No. 1.
     6. Effect; Ratification. Except as specifically amended hereby, the Equity
Commitment Agreement is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.

- 2 -



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon the acceptance hereof by you, this
Amendment No. 1 and such acceptance hereof will constitute a binding agreement
between you and the Company.

            Very truly yours,


USG CORPORATION
      By:   /s/ Richard H. Fleming         Name:   Richard H. Fleming       
Title:   EVP & CFO     

Accepted as of the date hereof:
BERKSHIRE HATHAWAY INC.

         
By:
  /s/ Thomas B. Walper    
 
 
 
Name: Thomas B. Walper    
 
  Title: Attorney    

- 3 -